Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into by and between
Analogic Corporation (the “Company”) and Donald B. Melson (“Mr. Melson”).

A. Mr. Melson has informed the Company that he wishes to resign from the Company
in order to pursue other opportunities.

B. The parties desire to enter into a written agreement embodying their mutual
understanding and promises concerning the orderly transition of Mr. Melson’s
responsibilities and the resolution of all issues concerning Mr. Melson’s
employment at the Company and the termination of that employment.

Now, therefore, in consideration of the mutual promises set forth below, and
intending to be legally bound, the parties agree as follows:

1. Separation Date.

a. Mr. Melson hereby resigns, effective as of February 27, 2012 as Corporate
Controller and from such other elected or appointed positions that may be held
by Mr. Melson in and for the Company (or any of its subsidiaries or affiliates).
Mr. Melson agrees to execute such additional documents and take such other
actions as the Company may request to reflect such resignation.

b. Notwithstanding the foregoing resignation, the parties agree that Mr. Melson
will serve as the Company’s principal accounting officer through March 14, 2012
and remain employed by the Company as Vice President, Finance until (i) July 31,
2012; or (ii) if Mr. Melson elects to resign from such position, the effective
date of such resignation, whichever is earlier (the “Separation Date”). During
the period between February 28, 2012 and the Separation Date (the “Interim
Period”), the Company shall pay to Mr. Melson a base salary equal to his current
regular base salary.

c. As of the end of the business day on the Separation Date, Mr. Melson shall
cease to be an employee of the Company, and shall cease to hold any other
position with the Company, its subsidiaries, affiliates and employee benefit
plans, including without limitation any position as an officer, director,
employee or fiduciary of any of the foregoing.

d. In consideration of the Company’s promises under this Agreement, Mr. Melson
hereby waives and forever relinquishes any rights he may have under the
Company’s Severance Plan for Management Employees (the “Severance Plan”) and any
other severance pay plan or arrangement other than this Agreement. Mr. Melson
recognizes and agrees that this Section 1 would fully satisfy and discharge any
obligation the Company might have to provide a “Notice Period” under the
Severance Plan if Mr. Melson did not waive and relinquish any rights he may have
thereunder.

 

1



--------------------------------------------------------------------------------

e. Subject to Mr. Melson’s execution of this Agreement and his execution in
accordance with the provisions of Section 3 below of the Release of Claims and
Agreement Not to Sue attached hereto as Exhibit A (the “Release”) and provided
Mr. Melson does not revoke the Release during the revocation period set forth in
Section 14 of this Agreement, Mr. Melson’s separation from the Company shall be
treated as a termination without cause.

2. Payment for Vacation Days. On the Separation Date, the Company shall pay
Mr. Melson an amount equal to his daily rate of base salary as of the Separation
Date multiplied by the number of accrued and unused vacation days (including any
pro-rata portion thereof), less any applicable legally required or voluntarily
authorized deductions and withholdings.

3. Severance Pay. In full consideration of Mr. Melson’s acceptance of all of the
terms and conditions of this Agreement and his execution of the Release of
Claims and Agreement Not to Sue that is Exhibit A to this Agreement (the
“Release”) and the New Release specified in Section 13(b) below in accordance
with the provisions of Section 13(a) and 13(b) below and his not revoking either
Release within seven (7) days after signing it, and subject to his performance
hereunder, the Company shall also provide Mr. Melson with the following special
benefits, which Mr. Melson acknowledges and agrees he is not owed, and to which
he would not otherwise be entitled:

a. For the period starting on the Separation Date and continuing for 16 weeks
thereafter, through and including November 19, 2012 (the “Severance Period”),
the Company shall pay Mr. Melson regular amounts equal to what was formerly his
regular base salary, at the rate in effect on the Separation Date, less legally
required and voluntarily authorized deductions and withholdings (the “Severance
Pay”). The Severance Pay shall be paid to Mr. Melson in accordance with the
Company’s customary payroll practices beginning promptly after the Separation
Date, but in no event before the Effective Date (as defined in Section 16 of
this Agreement). For the avoidance of doubt, the aggregate amount of Severance
Pay will be $73,117.92, before legally required and voluntarily authorized
deductions and withholdings. In addition, the Company shall continue to pay the
employer portion of Mr. Melson’s group health (medical and dental) insurance and
group life insurance premiums for continuing coverage during the Severance
Period (the “Health Benefit”). Mr. Melson hereby acknowledges and agrees that
the Severance Pay will provide him with at least four (4) weeks more in salary
continuation than he would otherwise be entitled to under the standard practices
ordinarily applicable to management employees of the Company whose employment
terminates under similar circumstances, and that the Health Benefit will provide
him with at least four (4) weeks more in employer-paid group health insurance
and group life insurance premiums than he would otherwise be entitled to under
such standard practices.

b. Per the terms of the Analogic Corporation Annual Incentive Plan (the “Plan”),
Mr. Melson will be eligible to receive a bonus award for Fiscal Year 2012.
Mr. Melson’s award will be based on the actual performance of Analogic
Corporation and calculated in accordance with the Plan. His “Eligible Base
Earnings” for the Plan

 

2



--------------------------------------------------------------------------------

year will be based upon the amount of base salary payments made through Company
payroll from the beginning of Fiscal Year 2012 through the Separation Date. For
the avoidance of doubt, Mr. Melson will be eligible to receive a bonus award for
Fiscal Year 2012 notwithstanding whether, at his sole discretion, he ceases
employment with the Company prior to July 31, 2012.

c. Any unpaid portions of the Severance Pay described in Section 3(a) of this
Agreement shall be paid to Mr. Melson’s estate in the event of his death, on the
condition that he has signed this Agreement and executed the Release in
accordance with the provisions of Section 13(b) below and has not exercised his
right to revoke the Release under Section 14 of this Agreement.

d. The Company will provide Mr. Melson with six months of career transition
services through New Directions, Inc. The cost of providing such services shall
be borne by the Company.

e. Any outstanding stock awards shall vest (or the restrictions shall lapse, as
the case may be) according to the schedule attached hereto as Exhibit B. For the
avoidance of doubt, Mr. Melson may, at his sole discretion, cease employment
with the Company prior to July 31, 2012, and any such cessation of employment
shall be treated as a termination by the Company without cause and shall not
affect his right to vesting (or lapsing of restrictions, as the case may be)
according to the schedule attached hereto as Exhibit B; provided, however the
number of shares vested shall be adjusted to reflect the Separation Date. Except
as expressly modified in this Section 3(e), all other terms and conditions
pertaining to the respective stock awards will remain in full force and effect.

f. Mr. Melson recognizes and agrees that the provisions of this Section 3 and
the other provisions of this Agreement would fully satisfy, discharge and exceed
any obligation the Company might have to provide Mr. Melson with “Severance
Benefits” under the Severance Plan if Mr. Melson did not waive and relinquish
his rights thereunder pursuant to Section 1 of this Agreement.

4. Continuation of Certain Benefits.

a. Mr. Melson shall have all rights provided under federal or state law to
continue participation in any group health (medical and dental) and life
insurance plan sponsored by the Company in which he was a primary participant
during his employment with the Company. After the end of the Severance Period,
if Mr. Melson elects to continue his participation in the Company’s group health
(medical and dental) plans under the federal Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), he shall sign and return to the Company
within the time limits provided under COBRA the forms that he will receive under
separate cover. Mr. Melson’s ability to elect to continue health insurance
coverage under COBRA’s provisions and life insurance coverage shall be
determined in accordance with the governing insurance policies.

 

3



--------------------------------------------------------------------------------

b. Except as may be otherwise provided in this Agreement, Mr. Melson’s right to
any and all Company benefits will terminate on the Separation Date.

5. Return of Company Property. Mr. Melson expressly acknowledges and agrees to
return to the Company, and not retain, all Company files and documents (and any
copies thereof in any form or media) and Company property, including without
limitation, any Company credit card, cell phone, BlackBerry or similar device,
computer, keys, key cards and vehicles Mr. Melson further expressly acknowledges
and agrees that he shall abide by any and all contractual, common law and/or
statutory obligations relating to protection and non-disclosure of the Company’s
trade secrets and/or confidential and proprietary documents and information.
Mr. Melson represents that there are no charges or amounts owed on any
Company-issued credit card account, and agrees that the Company may deduct from
any amounts otherwise owed to him under this Agreement such amounts as may be
necessary to pay any amounts that may become due on any such credit card
account.

6. Integrity of Company Records. Mr. Melson agrees to leave intact all
electronic Company documents, including those that he developed or helped to
develop during his employment, and agrees to deliver to the Company on the
Separation Date and earlier upon request the computer media on which such
documents are stored and all passwords and keys necessary to access such
documents. Mr. Melson warrants and represents to the Company that he has not
concealed, falsified, deleted, destroyed, or altered any documents, emails, or
other records of the Company, and that he has not copied any such materials
without written permission from the Company, except as may be authorized by the
Company’s written policies.

7. Protection of Confidential Information. Mr. Melson acknowledges that in the
course of his employment at the Company or any of its affiliates or
subsidiaries, he has had access to certain confidential information and trade
secrets relating to the business affairs of the Company (“Confidential
Information”). Mr. Melson agrees to maintain the confidentiality of the
Confidential Information and not disclose it to any third party. This Agreement
shall not limit any obligations that he may have under any other agreements that
he may have with the Company, which he hereby reaffirms, nor any obligations he
may have under applicable state or federal law or any other agreements that he
may have with the Company. Mr. Melson acknowledges and reaffirms his obligations
under his Proprietary Information and Inventions Agreement with the Company that
was effective March 13, 2006 (the “Proprietary Information Agreement”), which
shall continue in full force and effect. Any provision of this Agreement to the
contrary notwithstanding, nothing in this Agreement is intended to waive any
provision of the Proprietary Information Agreement.

8. Business Expenses. Mr. Melson acknowledges that he has been reimbursed by the
Company for all expenses incurred in connection with his employment at the
Company and that no other reimbursements are currently owed to him.

9. [Reserved]

 

4



--------------------------------------------------------------------------------

10. Entitlement to Unemployment Benefits and Reemployment. The Company agrees
not to challenge Mr. Melson’s entitlement to any applicable unemployment
compensation benefits.

11. Advice of Counsel. Mr. Melson is advised to consult with an attorney before
signing this Agreement or the Release. By signing this Agreement, Mr. Melson
acknowledges and agrees that the Company has advised him in writing to consult
with an attorney concerning this Agreement and the Release, including, but not
limited to, by providing Mr. Melson with a copy of this Agreement and the
Release to review in detail before signing. Mr. Melson further acknowledges and
agrees that he is responsible for payment of all of his own legal fees and
expenses incurred in connection with the review of this Agreement and the
Release and the resolution of any and all Claims that he may have against the
Company.

12. No Solicitation or Disparagement; Competition. Mr. Melson shall not, during
the Severance Period, either directly or indirectly, on his behalf or on the
behalf of others, solicit, divert, or hire away, or attempt to solicit, divert,
or hire away, to any other business, any person currently employed by the
Company or its subsidiaries or affiliates whether or not such employee is a
full-time employee or a temporary employee of the Company or its subsidiaries or
affiliates. Mr. Melson shall not disparage the Company or its services or
products or any of the persons or entities that are released under the
provisions of the Release. Nothing in this Agreement shall prohibit Mr. Melson
from providing truthful testimony in response to a subpoena or other legal
process. The Company will instruct its senior managers, officers, and directors
not to disparage Mr. Melson, personally or professionally. Mr. Melson
acknowledges and reaffirms his obligations under the Non-Competition Covenants
of his Restricted Stock Unit Agreements with the Company for FY 2012, which
shall continue in full force and effect.

13. Conditions to Severance Pay and Health Benefit. Mr. Melson’s entitlement to
receive and retain the Severance Pay and Health Benefits described in Section 3
above is contingent on (a) his signing this Agreement and the Release, and
delivering both documents to the person identified in Section 14 below on or
before March 9, 2012; (b) his signing a new Release (the “New Release”) that is
identical to the Release after the Separation Date and on or before seven
(7) days after the Separation Date and delivering it to the person identified in
Section 14 below within seven calendar days after he signs it; (c) his not
revoking either Release within seven calendar days after he signs it; and
(d) his full performance of his obligations under this Agreement and the
Releases.

14. Consideration Period and Right to Revoke Release. Mr. Melson acknowledges
that the Company is providing him with twenty-one (21) days in which to consider
and accept the terms of this Agreement by signing below and returning it to the
address indicated below in this paragraph. Mr. Melson may choose to accept this
Agreement sooner than the twenty-one (21) days provided. Within seven (7) days
after his signing this Agreement and the Release (and only within seven (7) days
after his signing this Agreement and the Release), Mr. Melson may revoke his
acceptance for any

 

5



--------------------------------------------------------------------------------

reason by informing the Company of his intent to revoke this Agreement and the
Release. Mr. Melson may revoke his acceptance of the New Release contemplated in
Section 13(b) above within seven (7) days after executing it. Any such
revocations must be in writing and hand delivered to the person listed below or,
if sent by mail, must be received by such person within the applicable time
period, sent by certified mail with return receipt requested, and addressed as
follows:

Douglas Rosenfeld

Vice President, Human Resources

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

In the event that Mr. Melson effectively revokes this Agreement and the Release,
neither Mr. Melson nor the Company will have any rights or obligations
whatsoever under this Agreement. Any such revocation will not affect the
termination of Mr. Melson’s employment at the Company described in Section 1 of
this Agreement, which will be effective as of the date set forth in Section 1 of
this Agreement whether or not Mr. Melson signs this Agreement and the Release or
revokes this Agreement and the Release. Mr. Melson agrees that, if he validly
revokes this Agreement and the Release pursuant to the terms of this Agreement,
this Agreement shall fully satisfy and discharge any obligation the Company
might have to provide a “Notice Period” under the Severance Plan.

15. Knowing and Voluntary Agreement. Mr. Melson hereby acknowledges and agrees
that (a) he has read this Agreement, including the Release, (b) the Company has
advised him in writing to consult with an attorney of his choosing prior to
signing this Agreement or the Release, (c) he understands the provisions of this
Agreement and the Release, or to the extent that he has not understood any
section, paragraph, sentence, clause, or provision, he has taken steps to ensure
that it was explained to him to his satisfaction, (d) he is not relying on any
representations by any representative of the Company concerning the meaning of
any provision of this Agreement or the Release, and (e) he has entered into this
Agreement and the Release knowingly and voluntarily.

16. Effective Date of Release. The Release shall not become effective until the
day (the “Effective Date”) that is eight (8) calendar days after Mr. Melson has
signed the Release in accordance with the provisions of Section 13 above and
then only if (a) it has been delivered to the person named in Section 14 of this
Agreement within seven days after he signed it, and (b) it has not been revoked
by Mr. Melson in accordance with the provisions of Section 14 of this Agreement.

17. No Admission of Liability. This Agreement is not an admission by the Company
of any liability or wrongdoing, or an admission by the Company that any of its
actions or inactions are unjustified, unwarranted, discriminatory, wrongful, or
in violation of any federal, state, or local law, and this Agreement shall not
be interpreted as such. The Company disclaims any liability to Mr. Melson or any
other person on the part of

 

6



--------------------------------------------------------------------------------

itself and/or its current or former directors, officers, employees,
representatives, and agents. Mr. Melson agrees and acknowledges that this
Agreement shall not be interpreted to render either the Company or Mr. Melson to
be a prevailing party for any purpose including, but not limited to, an award of
attorneys’ fees under any statute or otherwise.

18. No Pending Complaints; Cooperation.

a. By signing this Agreement, Mr. Melson acknowledges and represents that
neither he nor any of his representatives or assigns has filed any Claim against
any of the Released Parties with any federal, state, or local court or
administrative agency or in any forum, and that neither he nor any of his
representatives or assigns is a party to any such Claim.

b. Mr. Melson agrees, subject to his reasonable availability and reasonable
advance notice, to cooperate reasonably with the Company, if requested by the
Company or its counsel to do so, in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company. Mr. Melson’s reasonable cooperation, in connection with
such claims or actions shall include, but not be limited to, his being available
to meet with Company counsel to prepare for trial or discovery or any
administrative hearing or mediation or other alternative dispute resolution
mechanism, and to act as a witness when requested by the Company at reasonable
times designated by the Company. The Company agrees to reimburse Mr. Melson for
his reasonable expenses (including reasonably documented travel, food, and
lodging expenses) in connection with the aforementioned cooperation. Mr. Melson
further agrees to execute and deliver such instruments, documents, certificates,
and affidavits and supply such other information and take such further action as
the Company reasonably requires in order to effectuate or further document
Mr. Melson’s removal from all offices, titles, statuses, and positions with the
Company and its subsidiaries and affiliates effective as of the end of the
business day on the Separation Date.

19. Successful Enforcement of Breach. If Mr. Melson is determined to be in
breach of any provision of this Agreement or the Release (or any other agreement
or obligation binding on Mr. Melson) by an Arbitrator under Section 22 of this
Agreement, the Company will have no further obligations under Section 3 of this
Agreement and, in addition to any other remedies and damages available under
law, the Company shall also be entitled to repayment of all monies paid to
Mr. Melson pursuant to this Agreement, and shall also be entitled to an award of
all legal expenses and fees, including, but not limited to, the reasonable fees
and disbursements of counsel, incurred by it in connection with its efforts to
obtain or enforce any benefit or right provided by this Agreement or the Release
(or any other agreement or obligation binding on Mr. Melson). If the Company is
determined to be in breach of any provision of this Agreement by an Arbitrator
under Section 22 of this Agreement, then in addition to any other remedies and
damages available under law, Mr. Melson shall also be entitled to an award of
all legal expenses and fees, including, but not limited to, the reasonable fees
and disbursements of counsel, incurred by him in connection with his efforts to
obtain or enforce any benefit or right provided by this Agreement or the
Release.

 

7



--------------------------------------------------------------------------------

20. No Adequate Remedy at Law. Mr. Melson agrees that it is impossible to
measure in money all of the damages that will be incurred by the Company by
reason of his breach of any of his obligations under this Agreement or the
Release. Therefore, if the Company shall institute any action or proceeding to
enforce the provisions of this Agreement or the Release, Mr. Melson hereby
waives, and shall not raise in any such action or proceeding, the claim or
defense that the Company has an adequate remedy at law.

21. No Assignment. This Agreement is personal to Mr. Melson and not assignable.

22. Governing Law and Arbitration. This Agreement, including the Release, shall
be governed by the laws of the Commonwealth of Massachusetts, without regard to
the conflict of laws principles thereof, except to the extent that the laws of
the Commonwealth are preempted by federal law. If any part of this Agreement,
including the Release, is construed to be in violation of any law, such part
shall be modified to achieve the objective of the parties to the fullest extent
permitted, and the balance of this Agreement shall remain in full force and
effect. All disputes arising out of, or in connection with, the interpretation
or breach of this Agreement or the Release, which are not promptly settled by
mutual agreement of the parties, will be finally settled by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. Unless otherwise agreed to in writing by
both parties, such arbitration shall be conducted in Boston, Massachusetts.

23. Entire Agreement. This Agreement, including the Release, contains the entire
agreement between Mr. Melson and the Company with respect to the subject matter
of this Agreement and the Release. There are no statements, promises,
undertakings, representations, or understandings as to such subject matter
outside of this Agreement or the Release, except as may otherwise be stated in
this Agreement or the Release, and Mr. Melson has not relied on any statements,
promises, undertakings, representations, or understandings not contained in this
Agreement. This Agreement supersedes all prior or contemporaneous discussions,
communications, understandings, negotiations, and agreements, whether written or
oral, with respect to Mr. Melson’s employment at the Company, termination of
that employment, and all related matters, except as may otherwise be stated in
this Agreement. For the avoidance of doubt, neither this Agreement nor the
Release supersedes the Proprietary Information Agreement, which continues in
full force and effect. Mr. Melson’s rights to payments or employee benefits from
the Company are specified exclusively and completely in this Agreement. This
Agreement, including the Release, may only be modified or amended by a writing
signed by an authorized officer of the Company and by Mr. Melson.

 

8



--------------------------------------------------------------------------------

24. Compliance with Code Section 409A.

a. General. It is intended that this Agreement comply with the requirements of,
or qualify for an exemption from, Code Section 409A and the guidance issued
thereunder. Any payments that qualify for the “short-term deferral” exception or
another exception under Code Section 409A will be paid under the applicable
exception. In no event may Mr. Melson, directly or indirectly, designate the
calendar year of any payment under this Agreement. Within the time period
permitted by the applicable law, the Company may, in consultation with
Mr. Melson, modify this Agreement in order to cause the provisions of the
Agreement to comply with the requirements of Code Section 409A, so as to avoid
the imposition of taxes and penalties.

b. In-Kind Benefits and Reimbursements. Despite any contrary provision of this
Agreement, all reimbursements and in-kind benefits provided under this Agreement
will be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (w) any
reimbursement is for expenses incurred during Mr. Melson’s lifetime (or during a
shorter period of time specified in this Agreement); (x) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year; (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.

c. Delay of Payments. Despite any contrary provision of this Agreement, if
Mr. Melson is considered a “specified employee” for purposes of Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on the date of termination), (x) any payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is otherwise due to Mr. Melson under this Agreement during the
six-month period following his separation from service (as determined in
accordance with Section 409A of the Code) will be accumulated and paid to
Mr. Melson on the first business day of the seventh month following his
separation from service (the “Delayed Payment Date”) and (y) in the event any
equity compensation awards held by Mr. Melson that vest upon termination of
Mr. Melson’s employment constitute nonqualified deferred compensation within the
meaning of Code Section 409A, the delivery of shares of common stock (or cash)
as applicable in settlement of such awards shall be made on the earliest
permissible payment date (including the Delayed Payment Date) or event under
Code Section 409A on which the shares (or cash) would otherwise be delivered or
paid. Mr. Melson will be entitled to interest on any delayed cash payments from
the date of termination to the Delayed Payment Date at a rate equal to the
applicable federal short-term rate in effect under Code Section 1274(d) for the
month in which the Melson’s separation from service occurs. If Mr. Melson dies
during the postponement period, the amounts and entitlements delayed on account
of Section 409A shall be paid to the personal representative of his estate on
the first to occur of the Delayed Payment Date or 30 days after the date of his
death.

 

9



--------------------------------------------------------------------------------

d. Separate Payments. Despite any contrary provision of this Agreement, any
references to termination of employment or Mr. Melson’s date of termination
shall mean and refer to the date of his “separation from service,” as that term
is defined in Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h). Mr. Melson and Analogic agree and anticipate that the level
of bona fide services performed by Mr. Melson after the Separation Date shall be
permanently decreased beneath the level set forth in Treasury Regulation
Section 1.409A-1(h) to constitute a “separation from service” of Mr. Melson from
Analogic.

In Witness Whereof, the parties have executed this Agreement under seal by their
signatures below.

 

ANALOGIC CORPORATION     By  

/s/ Michael Levitz

   

/s/ Donald B. Melson

  Michael Levitz     Donald B. Melson   Sr VP-CFO & Treasurer     Date: March 2,
2012     Date: March 1, 2012

 

10



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS AND AGREEMENT NOT TO SUE

This Release of Claims and Agreement Not to Sue (this “Release”) is being
executed by Donald Melson on the date set forth on the signature page below.

1. Released Claims. In consideration of the payment by the Company to me of the
Severance Pay described in Section 3.a. of that certain separation agreement
between me and Analogic Corporation (the “Separation Agreement”), and in
consideration of the Health Benefit and career transition services to be
provided at the Company’s expense pursuant to Sections 3.a. and 3.d. of the
Separation Agreement, which Severance Pay, Health Benefit and career transition
services I acknowledge I would not otherwise be entitled to receive, I, Donald
Melson, for myself and my heirs, executors, administrators, representatives,
successors and assigns, hereby fully, forever, and unconditionally release,
acquit, and discharge the Company and its subsidiaries, other affiliated
entities, predecessors, successors, and assigns, and the officers, directors,
shareholders, holders of any interest, principals, employees, employee benefit
plans (except to the extent that the Separation Agreement provides for benefits
or rights to be provided to me under any such plans), attorneys, fiduciaries,
agents and other representatives of or in each of them (the “Released Parties”)
of and from any and all claims, charges, complaints, actions, causes of action,
suits, rights, debts, sums of money, agreements, covenants, contracts, promises,
omissions, representations, accounts, reckonings, obligations, damages, costs,
liabilities, expenses, and demands (the previously listed items being sometimes
referred to collectively in this Release as “Claims”) of any kind and nature
whatsoever, whether known, unknown, presently existing, contingent, or
conditional, in law or in equity, which I ever had or now have against the
Released Parties, for or by reason of any matter, cause, or thing whatsoever
from the beginning of the world to the date on which I am signing this Release,
including, but not limited to, any and all Claims arising out of my employment
at, and/or separation from, the Company (the “Released Claims”), which Released
Claims shall include, but not be limited to, any Claims under or in connection
with any or all of the following:

i. The Massachusetts Fair Employment Practices Act, which includes Massachusetts
General Law, Chapter 15lB, as amended; the Massachusetts Privacy Statute, G.L.
c. 214, § 1B, as amended; the Massachusetts Wage Payment Statute, G.L. c. 149, §
148 et seq., as amended; the Massachusetts Sexual Harassment Statute, G.L. c.
214, § 1C, as amended; the Massachusetts Consumer Protection Act, G.L. c. 93A,
as amended; the Massachusetts Civil Rights Act, G.L. c.12, § 11H and § 11I, as
amended; the Massachusetts Equal Rights Act, G.L. c. 93, § 102, as amended; and
the Massachusetts Workers Compensation Statute, G.L.c. 152;

ii. The Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as
amended by the Older Workers Benefit Protection Act, 29 U.S.C. § 626 et seq.;

iii. The Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;

 

Release Agreement Page 1 of 5



--------------------------------------------------------------------------------

iv. The Employee Retirement Income and Security Act, 29 U.S.C. § 1001, et seq.;

v. The Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

vi. Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

vii. The Equal Pay Act of 1963, Public Law 88-38;

viii. The Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.:

ix. The National Labor Relations Act, 29 U.S.C. § 151 et seq.;

x. The Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;

xi. The Rehabilitation Act, 29 USC. § 701 et seq.;

xii. Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000e et seq.;

xiii. The Worker Adjustment and Retraining Notification Act of 1988, 29 U.S .C.
§ 2101 et seq.;

xiv. Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002,
18 U.S.C. 1514(A),

xv. Any other federal, state, or local law, including any attorneys’ fees that
could be awarded in connection with these or any other Claims;

xvi. Any and all common-law Claims under contract, quasi-contract or tort
theories, including, but not limited to:

 

  A. Breach of contract, breach of an express or implied promise, breach of the
implied covenant of good faith and fair dealing, or breach of fiduciary duty;

 

  B. lnterference with contractual relations;

 

  C. Promissory estoppel, or quantum meruit;

 

  D. Breach of employee handbooks, manuals, or other policies;

 

  E.

Any Claim under or associated with any of the Company’s equity compensation
plans or arrangements, including any

 

Release Agreement Page 2 of 5



--------------------------------------------------------------------------------

  Claim with respect to any stock options and restricted stock awards, but
excluding any Claims with respect to or arising under the provisions of
Section 3(e) of the Separation Agreement, and any Claim under or associated with
any other employee compensation or benefit plan, including but not limited to
the Company’s Severance Plan for Management Employees, but excluding any Claims
with respect to or arising under the provisions of Sections 3(a), 3(b), and/or
4(a) of the Separation Agreement;

 

  F. Assault or battery;

 

  G. Invasion of privacy or disclosure of private or protected personal
information;

 

  H. False imprisonment;

 

  I. Intentional or negligent misrepresentation, or fraud;

 

  J. Retaliation, or intentional or negligent infliction of emotional distress;

 

  K. Defamation (including all forms of libel, slander, and self-defamation);

 

  L. Wrongful discharge, or wrongful discharge in violation of public policy;

 

  M. Negligence, including negligent hiring, retention, or supervision;

 

  N. Any other Claim based on any theory, whether developed or undeveloped,
arising from or related in any way to my employment or the termination of my
employment at the Company, or any other fact or matter occurring prior to my
signing this Agreement;

 

  O. Any other Claim arising under or related to any other federal, state, or
local human rights, civil rights, wage-hour, pension, labor or employment laws,
rules, or regulations, other public policy; and/or

 

  P. Any other Claim arising under common law or in equity.

 

Release Agreement Page 3 of 5



--------------------------------------------------------------------------------

2. Exclusions. The only Claims excluded from the Released Claims are (a) Claims
for breach of the Separation Agreement by the Company, (b) Claims that first
arise after the date on which I signed this Release, (c) Claims concerning
vested benefits under any retirement and/or pension plans under the Employee
Retirement Income Security Act (29 U.S.C. § 1001 et seq.), and (d) Claims to
defense and indemnification by the Company for actions taken by me in the course
and scope of my employment at the Company, whether under the Company’s by-laws,
articles of organization, liability insurance policies, agreements, or otherwise
provided, however, that I understand that the Company makes no representations
or warranties pertaining to the merits of any such specific Claim. For the
avoidance of doubt, Claims under the Severance Plan are not excluded from the
Released Claims. Nothing in this Release shall prohibit me from filing a Claim
with, cooperating with, or participating in any investigation or proceeding
conducted by, the federal Equal Employment Opportunity Commission or a state
Fair Employment Practices Agency (except that I acknowledge that I may not be
able to recover any monetary benefits in connection with such Claim or
proceeding).

3. Agreement Not to Sue. By signing this Release, I acknowledge and represent
that neither I nor any of my representatives or assigns has filed any Claim
against any of the Released Parties with any federal, state, or local court or
administrative agency, or in any forum, and that neither I nor any of my
representatives or assigns is a party to any such Claim. In addition, I agree,
on behalf of myself and my heirs, executors, administrators, representatives,
successors and assigns, not to file or otherwise assert any Released Claim
against any of the Released Parties with any federal, state, or local court or
administrative agency, or in any forum, except as permitted by Section 2 above.

4. Right to Revoke. I understand that, within seven (7) days after I sign this
Release (and only within seven (7) days after I sign this Release), I may revoke
this Release for any reason by informing the Company of my intent to revoke the
Release. I understand that this Release will not become effective or enforceable
unless and until (a) I execute this Release on or after the Separation Date and
on or before seven (7) days thereafter, (b) I deliver the signed Release to the
person identified below within seven calendar days after I sign it, and (c) the
seven-(7)-day revocation period has expired without my having revoked this
Release. I understand that any such revocation must be in writing and hand
delivered to the person listed below or, if sent by mail, must be received by
such person within the applicable time period, sent by certified mail with
return receipt requested, and addressed as follows:

Douglas Rosenfeld

Vice President, Human Resources

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

I understand that in the event that I effectively revoke the Release, neither I
nor the Company will have any rights or obligations whatsoever under the
Separation Agreement. I also understand that any such revocation will not affect
the termination of my employment at the Company described in Section 1 of the
Separation Agreement, which will be effective as of the date set forth in
Section 1 of the Separation Agreement whether or not I revoke the Release.

 

Release Agreement Page 4 of 5



--------------------------------------------------------------------------------

5. Adequate Time to Review. I acknowledge that I have been given at least
twenty-one (21) days in which to consider the provisions of the Separation
Agreement and this Release before signing them.

6. Knowing and Voluntary Waiver. I hereby acknowledge and agree that (a) I have
read the Separation Agreement and this Release, (b) the Company has advised me
in writing to consult with an attorney of my choosing prior to signing the
Separation Agreement and this Release, (c) I understand the provisions of the
Separation Agreement and this Release, or to the extent that I have not
understood any section, paragraph, sentence, clause, or provision, I have taken
steps to ensure that it was explained to me to my satisfaction, (d) I am not
relying on any representations by any representative of the Company concerning
the meaning of any provision of the Separation Agreement or this Release, and
(e) I have entered into the Separation Agreement and this Release knowingly and
voluntarily. I UNDERSTAND AND AGREE THAT BY ENTERING INTO THIS RELEASE I AM
WAIVING ANY AND ALL RIGHTS OR CLAIMS THAT I MIGHT HAVE ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT
PROTECTION ACT, AND THAT I HAVE RECEIVED CONSIDERATION BEYOND THAT TO WHICH I
WAS ENTITLED IN THE ABSENCE OF THIS RELEASE.

7. Effective Date. This Release shall not become effective until the day (the
“Effective Date”) that is eight (8) calendar days after I have signed it in
accordance with the provisions of Section 13(b) of the Separation Agreement and
then only if (i) it has been delivered to the person named in Section 4 of this
Release within seven days after I signed it, and (ii) it has not been revoked by
me in accordance with the provisions of Section 4 of this Release.

8. Entire Agreement. This Release and the Separation Agreement contain the
entire agreement between me and the Company with respect to the subject matter
of this Release, and there are no promises, undertakings or understandings as to
such subject matter outside of this Release and the Separation Agreement. This
Release may only be modified or amended by a writing signed by an authorized
officer of the Company and me.

I understand the contents of this Release, and I am signing it voluntarily on
the 1st day of March, 2012.

 

/s/ Donald B. Melson

Donald B. Melson

 

Release Agreement Page 5 of 5